--------------------------------------------------------------------------------

Exhibit 10.1
 
ARQULE, INC.
Amended and Restated
1994 Equity Incentive Plan
 
Section 1.  Purpose
 
The purpose of the Plan is to attract and retain key employees and consultants
of the Company and its Affiliates, to provide an incentive for them to achieve
long-range performance goals, and to enable them to participate in the long-term
growth of the Company. Independent contractors and leased employees of the
Company shall not be eligible to participate in the Plan notwithstanding that
they may be deemed to be “common law” employees of the Company for other
purposes.
 
Section 2.  Definitions
 
“Affiliate” means any business entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with the Company. For purposes hereof, “Control” (and with correlative meanings,
the terms “controlled by” and “under common control with”) shall mean the
possession of the power to direct or cause the direction of the management and
policies of the Company, whether through the ownership of voting stock, by
contract or otherwise. In the case of a corporation “control” shall mean, among
other things, the direct or indirect ownership of more than fifty percent (50%)
of its outstanding voting stock. In the case of an Incentive Stock Option, the
term “Affiliate” shall only include each entity which is either a “parent
corporation” or a “subsidiary corporation,” both as defined in Section 424 of
the Code, with respect to the Company (and any entity which becomes such a
“parent corporation” or “subsidiary corporation” after the adoption of the
Plan).
 
“Award” means any Option, Stock Appreciation Right, Performance Share,
Restricted Stock, Stock Unit or Other Stock-Based Award awarded under the Plan
or any Award previously granted under the 1994 Equity Incentive Plan of the
Company or the Amended and Restated 1994 Equity Incentive Plan of the Company as
in effect prior to date this Plan was adopted by the Board of Directors.
 
“Board” means the Board of Directors of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor to such Code.
 
“Committee” means a committee of not fewer than two members of the Board
appointed by the Board to administer the Plan. If a Committee is authorized to
grant Options to a Reporting Person or a “covered employee” within the meaning
of Section 162(m) of the Code, each member shall be a “non-employee director” or
the equivalent within the meaning of Rule 16b-3 under the Securities Exchange
Act of 1934 and an “outside director” or the equivalent within the meaning of
Section 162(m) of the Code, respectively. Until such committee is appointed,
“Committee” means the Board.
 
“Common Stock” or “Stock” means the Common Stock, $0.01 par value, of the
Company.
 
“Company” means ArQule, Inc.
 
“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death. In the absence of an
effective designation of a beneficiary by a Participant, “Designated
Beneficiary” shall mean (i) the Participant’s estate, if such amounts or rights
are, under applicable law, deemed to be part of the Participant’s estate, or
(ii) such person who acquired the right to receive amounts due or exercise
rights of the Participant by bequest or inheritance.
 
“Effective Date” means October 28, 1994.
 
“Fair Market Value” means, with respect to a share of Common Stock its closing
price on the NASDAQ National Market on the date an Award is made and if the
Company’s Common Stock shall cease to be listed or any other security,
constitutes a part of the Award the fair market value thereof shall be as
determined by the Committee in good faith or in the manner established by the
Committee from time to time.
 
“Full Value Award” means any Award of Performance Shares, Restricted Stock, or
Stock Units or any combination thereof and any Other Stock-Based Award other
than an Option or Stock Appreciation Right awarded under the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
“Incentive Stock Option” means an option to purchase shares of Common Stock
awarded to a Participant under Section 6 that is intended to meet the
requirements of Section 422 of the Code or any successor provision and is
designated by the Committee as such.
 
“Nonstatutory Stock Option” means an option to purchase shares of Common Stock
awarded to a Participant under Section 6 that is not intended to be an Incentive
Stock Option.
 
“Option” means an Incentive Stock Option or a Nonstatutory Stock Option.
 
“Other Stock-Based Award” means an Award, other than an Option, Stock
Appreciation Right, Performance Share, Restricted Stock or Stock Unit, having a
Common Stock element and awarded to a Participant under Section 11.
 
“Participant” means, subject to Section 4 hereof, a person selected by the
Committee to receive an Award under the Plan.
 
“Performance Cycle” or “Cycle” means the period of time selected by the
Committee during which performance is measured for the purpose of determining
the extent to which an award of Performance Shares has been earned.
 
“Performance Shares” mean shares of Common Stock, which may be earned by the
achievement of performance goals, awarded to a Participant under Section 8.
 
“Reporting Person” means a person subject to Section 16 of the Securities
Exchange Act of 1934 or any successor provision.
 
“Restricted Period” means the period of time selected by the Committee during
which an Award may be forfeited to the Company pursuant to the terms and
conditions of such Award.
 
“Restricted Stock” means shares of Common Stock subject to forfeiture awarded to
a Participant under Section 9.
 
“Stock Appreciation Right” or “SAR” means a right to receive any excess in value
of shares of Common Stock over the exercise price awarded to a Participant under
Section 7.
 
“Stock Unit” means an award of Common Stock or units that are valued in whole or
in part by reference to, or otherwise based on, the value of Common Stock,
awarded to a Participant under Section 10.
 
“Ten-Percent Stockholder” shall mean a Participant who, at the time of grant of
an Incentive Stock Option, owns, applying Section 424(d) of the Code, stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or a “parent corporation” or “subsidiary
corporation” (both as defined in Section 424 of the Code) with respect to the
Company.
 
Section 3.  Administration
 
The Plan shall be administered by the Committee. The Committee shall have
authority and discretion to adopt, alter and repeal such administrative rules,
guidelines and practices governing the operation of the Plan as it shall from
time to time consider advisable, to interpret the provisions of the Plan,
subject to the provisions of the Plan, to grant Awards to Participants and
determine the terms of all such Awards, to determine the identity of a
Participant’s Designated Beneficiary and to determine the identity of a
Participant’s (or Designated Beneficiary’s) legal representative in the event
such person becomes legally disabled. The Committee’s decisions shall be final
and binding. The Committee may also recommend Awards to the full Board for
approval. To the extent permitted by applicable law, the Committee may delegate
to one or more executive officers of the Company the power to make Awards to
Participants who are not Reporting Persons or covered employees and all
determinations under the Plan with respect thereto, provided that the Committee
shall fix the maximum amount of such Awards for all such Participants and a
maximum for any one Participant.
 
Section 4.  Eligibility
 
All employees (but excluding any independent contractor or leased employee who
is deemed to be a “common law” employee of the Company or any Affiliate) and, in
the case of Awards other than Incentive Stock Options, any consultant of the
Company or any Affiliate, capable of contributing significantly to the
successful performance of the Company, other than a person who has irrevocably
elected not to be eligible, are eligible to be Participants in the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.  Stock Available for Awards
 
(a)           Subject to adjustment under subsection (b), the maximum number of
shares of Common Stock that may be issued under the Plan is 15,500,000 shares of
Common Stock. If any Award in respect of shares of Common Stock expires or is
terminated unexercised or is forfeited without the Participant having had the
benefits of ownership (other than voting rights, if any), the shares subject to
such Award, to the extent of such expiration, termination or forfeiture, shall
again be available for award under the Plan to the same extent such shares would
have been available if such expired, terminated or forfeited Award had not been
made. Common Stock issued through the assumption or substitution of outstanding
grants from an acquired company shall not reduce the shares available for Awards
under the Plan to the extent permitted under Section 422 of the Code. Shares
issued under the Plan may consist in whole or in part of authorized but unissued
shares or treasury shares; provided, however, that shares of Common Stock that
have actually been issued under the Plan, whether upon exercise or of an Award
or issuance with respect thereto, shall not be returned to the Plan and shall
not become available for future Awards under the Plan, except that if unvested
Shares of Restricted Stock or Restricted Stock Units are repurchased by or
forfeited to the Company, such Shares shall become available for future grant
under the Plan.
 
(b)           Notwithstanding the provisions of Section 5(a), for any two
(2) shares of Common Stock issued in connection with a Full Value Award, three
(3) fewer shares of Common Stock will be available for issuance in connection
with Awards under Section 5(a).
 
(c)           In the event that the Committee determines that any stock
dividend, extraordinary cash dividend, creation of a class of equity securities,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below fair market value, or other similar
transaction affects the Common Stock such that an adjustment is required or
desirable in order to preserve the benefits or potential benefits intended to be
made available under the Plan, then the Committee (subject, in the case of
Incentive Stock Options, to any limitation required under the Code) may in its
discretion equitably adjust any or all of, or provide substitution for, (i) the
number and kind of shares in respect of which Awards may be made under the Plan,
(ii) the number and kind of shares subject to outstanding Awards, and (iii) the
award, exercise or conversion price with respect to any of the foregoing, and if
considered appropriate, the Committee may make provision for a cash payment with
respect to an outstanding Award, provided that the number of shares subject to
any Award shall always be a whole number.
 
Section 6.  Stock Options
 
(a)           Subject to the provisions of the Plan, the Committee may award
Incentive Stock Options and Nonstatutory Stock Options and determine the number
of shares to be covered by each Option, the option price therefor and the
conditions and limitations applicable to the exercise of the Option. The terms
and conditions of Incentive Stock Options shall be subject to and comply with
Section 422 of the Code or any successor provision and any regulations
thereunder, and no Incentive Stock Option may be granted hereunder more than ten
years after May 19, 2004.
 
(b)           The Committee shall establish the option price at the time each
Option is awarded, which price shall not be less than 100% (110% in the case of
a Ten-Percent Stockholder) of the Fair Market Value of the Common Stock on the
date of award with respect to Incentive Stock Options.
 
(c)           Each Option shall be exercisable at such times and subject to such
terms and conditions as the Committee may specify in the applicable Award or
thereafter, provided, however, that no Option may be exercised more than ten
years (five years in the case of a Ten-Percent Stockholder) from the date of
award. The Committee may impose such conditions with respect to the exercise of
Options, including conditions relating to applicable federal or state securities
laws, as it considers necessary or advisable.
 
(d)           No shares shall be delivered pursuant to any exercise of an Option
until payment in full of the option price therefor is received by the Company.
Such payment may be made in whole or in part in cash or (A) to the extent
permitted by the Committee at or after the award of the Option, by delivery
(i) of a note or (ii) shares of Common Stock owned by the optionee, including,
if vested, shares of Restricted Stock, or (B) to the extent permitted under the
terms of the written agreement evidencing the grant of an Option, by
(i) retaining shares otherwise issuable pursuant to the Option, in each case
valued at their Fair Market Value on the date of delivery or retention, or
(ii) such other lawful consideration as the Committee may determine.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           The Committee may provide that, subject to such conditions as it
considers appropriate, upon the delivery or retention of shares to the Company
in payment of an Option, the Participant automatically be awarded an Option for
up to the number of shares so delivered.
 
Section 7.  Stock Appreciation Rights
 
(a)           Subject to the provisions of the Plan, the Committee may award
SARs in tandem with an Option (at or after the award of the Option), or alone
and unrelated to an Option. SARs in tandem with an Option shall terminate to the
extent that the related Option is exercised, and the related Option shall
terminate to the extent that the tandem SARs are exercised. SARs granted in
tandem with Options shall have an exercise price not less than the exercise
price of the related Option. SARs granted alone and unrelated to an Option may
be granted at such exercise prices as the Committee may determine; provided,
however, such exercise price shall not be less than 100% (110% in the case of a
Ten-Percent Stockholder) of the Fair Market Value of the Common Stock on the
date of the Award of such SARs.
 
(b)           An SAR related to an Option, which SAR can only be exercised upon
or during limited periods following a change in control of the Company, may
entitle the Participant to receive an amount based upon the highest price paid
or offered for Common Stock in any transaction relating to the change in control
or paid during the thirty-day period immediately preceding the occurrence of the
change in control in any transaction reported in the stock market in which the
Common Stock is normally traded. No SAR may be exercised more than ten years
(five years in the case of a Ten-Percent Stockholder) from the date of award.
 
Section 8.  Performance Shares
 
(a)           Subject to the provisions of the Plan, the Committee may award
Performance Shares and determine the number of such shares for each Performance
Cycle and the duration of each Performance Cycle. There may be more than one
Performance Cycle in existence at any one time, and the duration of Performance
Cycles may differ from each other. The payment value of Performance Shares shall
be equal to the Fair Market Value of the Common Stock on the date the
Performance Shares are earned or, in the discretion of the Committee, on the
date the Committee determines that the Performance Shares have been earned.
 
(b)           The Committee shall establish performance goals for each Cycle,
for the purpose of determining the extent to which Performance Shares awarded
for such Cycle are earned, on the basis of such criteria and to accomplish such
objectives as the Committee may from time to time select. During any Cycle, the
Committee may adjust the performance goals for such Cycle as it deems equitable
in recognition of unusual or non-recurring events affecting the Company, changes
in applicable tax laws or accounting principles, or such other factors as the
Committee may determine.
 
(c)           As soon as practicable after the end of a Performance Cycle, the
Committee shall determine the number of Performance Shares that have been earned
on the basis of performance in relation to the established performance goals.
The payment values of earned Performance Shares shall be distributed to the
Participant or, if the Participant has died, to the Participant’s Designated
Beneficiary, as soon as practicable thereafter. The Committee shall determine,
at or after the time of award, whether payment values will be settled in whole
or in part in cash or other property, including Common Stock or Awards.
 
Section 9.  Restricted Stock
 
(a)           Subject to the provisions of the Plan, the Committee may award
shares of Restricted Stock and determine the duration of the Restricted Period
during which, and the conditions under which, the shares may be forfeited to the
Company and the other terms and conditions of such Awards. Shares of Restricted
Stock may be issued for no cash consideration or such minimum consideration as
may be required by applicable law.
 
(b)           Shares of Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered, except as permitted by the Committee, during
the Restricted Period. Shares of Restricted Stock shall be evidenced in such
manner as the Committee may determine. Any certificates issued in respect of
shares of Restricted Stock shall be registered in the name of the Participant
and unless otherwise determined by the Committee, deposited by the Participant,
together with a stock power endorsed in blank, with the Company. At the
expiration of the Restricted Period, the Company shall deliver such certificates
to the Participant or if the Participant has died, to the Participant’s
Designated Beneficiary.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 10.  Stock Units
 
(a)           Subject to the provisions of the Plan, the Committee may award
Stock Units subject to such terms, restrictions, conditions, performance
criteria, vesting requirements and payment rules as the Committee shall
determine.
 
(b)           Shares of Common Stock awarded in connection with a Stock Unit
Award shall be issued for no cash consideration or such minimum consideration as
may be required by applicable law.
 
Section 11.  Other Stock-Based Awards
 
(a)           Subject to the provisions of the Plan, the Committee may make
other awards of Common Stock and other awards that are valued in whole or in
part by reference to, or are otherwise based on, Common Stock, including without
limitation convertible preferred stock, convertible debentures, exchangeable
securities and Common Stock awards or options. Other Stock-Based Awards may be
granted either alone or in tandem with other Awards granted under the Plan
and/or cash awards made outside of the Plan.
 
(b)           The Committee may establish performance goals, which may be based
on performance goals related to book value, subsidiary performance or such other
criteria as the Committee may determine, Restricted Periods, Performance Cycles,
conversion prices, maturities and security, if any, for any Other Stock-Based
Award. Other Stock-Based Awards may be sold to Participants at the face value
thereof or any discount therefrom or awarded for no consideration or such
minimum consideration as may be required by applicable law.
 
Section 12.  General Provisions Applicable to Awards
 
(a)           Vesting of Full Value Awards.   Notwithstanding anything to the
contrary contained herein, the minimum vesting periods for a Full Value Award
shall be (i) for three years for Awards that vest based on continued service to
the Company and (ii) for one year for Awards that vest based upon the
accomplishment of performance criteria (where such performance criteria are
determined in the discretion of the Board or the Committee.
 
(b)           Documentation.  Each Award under the Plan shall be evidenced by a
writing delivered to the Participant or accessible by electronic
means specifying the terms and conditions thereof and containing such other
terms and conditions not inconsistent with the provisions of the Plan as the
Committee considers necessary or advisable to achieve the purposes of the Plan
or to comply with applicable tax and regulatory laws and accounting principles.
 
(c)           Committee Discretion.  Each type of Award may be made alone, in
addition to or in relation to any other type of Award. The terms of each type of
Award need not be identical, and the Committee need not treat Participants
uniformly. Except as otherwise provided by the Plan or a particular Award, any
determination with respect to an Award may be made by the Committee at the time
of award or at any time thereafter.
 
(d)           Settlement.  The Committee shall determine whether Awards are
settled in whole or in part in cash, Common Stock, other securities of the
Company, Awards or other property. The Committee may permit a Participant to
defer all or any portion of a payment under the Plan, including the crediting of
interest on deferred amounts denominated in cash and dividend equivalents on
amounts denominated in Common Stock.
 
(e)           Dividends and Cash Awards.  In the discretion of the Committee,
any Award under the Plan may provide the Participant with (i) dividends or
dividend equivalents payable currently or deferred with or without interest, and
(ii) cash payments in lieu of or in addition to an Award.
 
(f)           Termination of Employment.  The Committee shall determine the
effect on an Award of the disability, death, retirement or other termination of
employment of a Participant and the extent to which, and the period during
which, the Participant’s legal representative, guardian or Designated
Beneficiary may receive payment of an Award or exercise rights thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           Change in Control.  In order to preserve a Participant’s rights
under an Award in the event of a change in control of the Company, the Committee
in its discretion may, at the time an Award is made or at any time thereafter,
take one or more of the following actions: (i) provide for the acceleration of
any time period relating to the exercise or realization of the Award,
(ii) provide for the purchase of the Award upon the Participant’s request for an
amount of cash or other property that could have been received upon the exercise
or realization of the Award had the Award been currently exercisable or payable,
(iii) adjust the terms of the Award in a manner determined by the Committee to
reflect the change in control, (iv) cause the Award to be assumed, or new rights
substituted therefor, by another entity, or (v) make such other provision as the
Committee may consider equitable and in the best interests of the Company.
 
(h)           Withholding Taxes.  The Participant shall pay to the Company, or
make provision satisfactory to the Committee for payment of, any taxes required
by law to be withheld in respect of Awards under the Plan no later than the date
of the event creating the tax liability. The Company’s obligation to issue or
deliver shares of Common Stock or pay any amount pursuant to any Award shall be
subject to the Participant’s satisfaction of his or her obligations under the
preceding sentence. In the Committee’s discretion, such tax obligations may be
paid in whole or in part in shares of Common Stock, including shares retained
from the Award creating the tax obligation, valued at their Fair Market Value on
the date of delivery. The Company and its Affiliates may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the Participant.
 
(i)           Foreign Nationals.  Awards may be made to Participants who are
foreign nationals or employed outside the United States on such terms and
conditions different from those specified in the Plan as the Committee considers
necessary or advisable to achieve the purposes of the Plan or to comply with
applicable laws.
 
(j)           Amendment of Award.  The Committee may amend, modify or terminate
any outstanding Award, including substituting therefor another Award of the same
or a different type, changing the date of exercise or realization and converting
an Incentive Stock Option to a Nonstatutory Stock Option, provided that the
Participant’s consent to such action shall be required unless the Committee
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant Notwithstanding the foregoing
sentence, unless such action is approved by the Company’s stockholders or is an
adjustment resulting from the operation of Section 5 (b) of the Plan: (A) no
outstanding Option granted under the Plan may be amended to provide an exercise
price per share that is lower than the then-current exercise price per share
stated in such outstanding Option, and (B) the Committee may not cancel any
outstanding Option and grant in substitution therefor new Awards under the Plan
covering the same or a different number of shares of Common Stock and having an
exercise price per share lower than the then-current exercise price per share of
the cancelled Option.
 
(k)           Transferability.  In the discretion of the Committee, any Award
may be made transferable upon such terms and conditions and to such extent as
the Committee determines (which terms and conditions may be waived by the
Committee in its discretion), provided that Incentive Stock Options may be
transferable only to the extent permitted by the Code.
 
Section 13.  Miscellaneous
 
(a)           No Right To Employment.  No person shall have any claim or right
to be granted an Award, and the grant of an Award shall not be construed as
giving a Participant the right to continued employment. The Company expressly
reserves the right at any time to dismiss a Participant free from any liability
or claim under the Plan, except as expressly provided in the applicable Award.
 
(b)           No Rights As Stockholder.  Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
under the Plan until he or she becomes the holder thereof. A Participant to whom
Common Stock is awarded shall be considered the holder of the Stock at the time
of the Award except as otherwise provided in the applicable Award.
 
(c)           Effective Date.  Subject to the approval of the stockholders of
the Company, the Plan shall be effective on the Effective Date. Before such
approval, Awards may be made under the Plan expressly subject to such approval.
 
(d)           Amendment of Plan.  The Board may amend, suspend or terminate the
Plan or any portion thereof at any time, subject to any stockholder approval
that the Board determines to be necessary or advisable.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Governing Law.  The provisions of the Plan shall be governed by
and interpreted in accordance with the laws of Delaware.
 
This Plan was approved by the Board of Directors on October 17, 1994.
 
This Plan was approved by the stockholders on October 17, 1994.
 
The Board of Directors amended and restated this Plan on April 8, 1998.
 
The amendment and restatement was approved by the stockholders at the Annual
Meeting of Stockholders on May 14, 1998.
 
The Board of Directors amended and restated this Plan on March 16, 2000.
 
The amendment and restatement was approved by the stockholders at the Annual
Meeting of Stockholders on May 18, 2000.
 
The Board of Directors amended and restated this Plan on March 23, 2001.
 
The amendment and restatement was approved by the stockholders at the Annual
Meeting of Stockholders on May 17, 2001.
 
The Board of Directors amended and restated this Plan on March 21, 2002.
 
The amendment and restatement was approved by the stockholders at the Annual
Meeting of Stockholders on May 16, 2002.
 
The Board of Directors amended and restated this Plan on April 7, 2004.
 
The amendment and restatement was approved by the stockholders at the Annual
Meeting of Stockholders on May 19, 2004.
 
The Board of Directors amended and restated this Plan on April 4, 2005.
 
The amendment and restatement was approved by the stockholders at the Annual
Meeting of Stockholders on May 18, 2005.
 
The Board of Directors authorized the amendment and restatement of this Plan on
May 11, 2005, effective September 13, 2005.
 
Pursuant to Section 13 (d) of the Plan, the Board determined that it was not
necessary or advisable to obtain stockholder approval of the amendment and
restatement.
 
The Board of Directors amended and restated this Plan on January 21, 2008.
 
These amendments and restatement were submitted to the stockholders for approval
at the Annual Meeting of Stockholders on May 14, 2008 but were not approved.
 
The Board of Directors amended and restated this Plan on January 21, 2009.
 
The amendments and restatement were approved by the stockholders at the Annual
Meeting of Stockholders on May 13, 2009.
 
The Board of Directors amended and restated this Plan on March 11, 2010.
 
The amendments and restatement were approved by the stockholders at the Annual
Meeting of Stockholders on May 13, 2010.
 
 
 

--------------------------------------------------------------------------------

 
 
The Board of Directors amended and restated this Plan on March 11, 2010.
 
The amendments and restatement were approved by the stockholders at the Annual
Meeting of Stockholders on May 13, 2010.
 
The Board of Directors amended and restated this Plan on March 14, 2011.
 
The amendments and restatement were approved by the stockholders at the Annual
Meeting of Stockholders on June 1, 2011.
 